Citation Nr: 0123794	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  97-13 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for left-sided facial scarring 
resulting from treatment by the Department of Veterans 
Affairs.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from August 1961 to February 
1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Milwaukee, Wisconsin, which denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
left-sided facial scarring resulting from VA treatment.  In a 
decision dated in February 2000, the Board denied the 
veteran's appeal.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  By Order dated 
in April 2001, the Court vacated the Board's February 2000 
decision and remanded for action consistent with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran was seen in a VA emergency room on March 14, 
1996, for pre-orbital cellulitis, for which he was prescribed 
medications and discharged with follow-up instructions.

3.  From March 16, 1996, to March 19, 1996, the veteran was 
hospitalized at a VA facility and underwent incision and 
drainage of an infected left facial cyst.

4.  The prescription of antibiotics, and then treatment by 
incision and drainage were the appropriate treatment for 
diagnosed pre-orbital cellulitis/an infected left facial cyst 
and consented to by the veteran.

5.  Left-sided facial scarring was a necessary consequence of 
the incision and drainage procedure performed by VA.


CONCLUSION OF LAW

The criteria for compensation for left-sided facial scarring 
resulting from VA treatment have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.358 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter

Initially, the Board notes that during the pendency of the 
appellant's appeal but after the RO's most recent 
consideration of the issue on appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to compensation 
under 38 U.S.C.A. § 1151 and that the RO has obtained all 
records pertinent to this claim and obtained an appropriate 
VA examination with opinions addressing the medical questions 
presented in this appeal.  The Board is not aware of and 
neither the veteran nor his representative has identified any 
additional evidence or information which should be obtained 
to substantiate the veteran's claim.  In fact, after the 
Court's Order, the Board advised the veteran and his attorney 
of their right to submit additional evidence and argument in 
connection with the claim.  In August 2001, the veteran's 
attorney responded that the veteran did not intend to submit 
additional evidence or argument on the claim.  

In light of these circumstances, the Board has concluded that 
the facts relevant to this claim have been properly developed 
and no further action is required to comply with the 
provisions of the VCAA and the implementing regulations.  A 
remand for RO consideration of the claim under the VCAA and 
the implementing regulations would thus serve only to further 
delay resolution of the veteran's claim without any benefit 
flowing to the veteran.  

Legal Criteria

38 U.S.C.A. § 1151 provides that when a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service- connected.  The regulations 
implementing that statute appear at 38 C.F.R. §§ 3.358, 
3.800.  They provide, in pertinent part, that, in determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
physical condition subsequent thereto.  38 C.F.R. § 
3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

Factual Background

On March 14, 1996, the veteran presented at the VA emergency 
room with complaints of pain and swelling from a left facial 
cyst of two days' duration.  Triage notes indicate the 
veteran was at risk for infection.  Examination revealed 
visible edema around the peri-orbital cite of a circular 
pustular lesion, without fevers or night sweats.  Also noted 
was that the veteran had had a cyst on his neck two months 
earlier, that had been lanced.  The impression was pre-
orbital cellulitis.  The physician prescribed Dicloxacillin 
in the amount of 500 milligrams, four times per day for two 
weeks.  The veteran was discharged with a note to return if 
the problem worsened or if his vision became disturbed.  

On March 16, 1996, the veteran was admitted to the VA 
hospital for an infected left sebaceous cyst.  The hospital 
records note progression of the veteran's symptoms despite 
emergency room treatment with Dicloxacillin.  VA clinical 
notes dated at entrance to VA hospitalization on March 16, 
1996, show that there was questionable compliance with 
antibiotics prescribed two days earlier.  On the day of 
admission examination revealed increasing induration, 
erythema, pain and a sense of fullness and some blurred 
vision in the left eye.  There had been some drainage from 
the site.  The veteran denied fever, chills, nausea, or 
vomiting.  His vital signs were stable, with examination note 
of an indurated, erythematous, and tender area over the left 
paranasal area, some decreased left eye vision and left-sided 
ptosis, described as mild.  There was a small opening at the 
site with purulent material present.  He was prescribed 
medication, to include intravenous antibiotics, and treated 
with warm compresses.  

On March 17, 1996, plastic surgery consult resulted in 
incision and drainage of the veteran's infection.  After the 
surgery he continued to receive warm compresses to the area 
and was prescribed medications.  During hospitalization, the 
erythema decreased significantly and his ocular symptoms 
resolved.  On March 19, the veteran insisted upon discharge.  
The physician insisted the veteran remain, but felt the 
veteran would leave against medical advice if not discharged.  
He was discharged with wound care instructions on March 19, 
1996.  

The claims file includes follow-up records showing healing of 
the wound, with residual scarring.  The veteran was seen the 
day after discharge at the wound clinic and again on March 
22, 1996.  At that time the abscess was still open with 
minimal drainage and a decreasing area of induration.  
Records dated from March 25 to March 27 indicate that there 
was no drainage and that the area of induration was becoming 
smaller.  Packing of the abscess was discontinued on March 
28, 1996.  The veteran failed to report for an April 4, 1996, 
appointment to the wound clinic.  

In April 1996, the veteran was seen in the Eye Clinic with 
complaints of left eye problems.  The assessment was 
bilateral blepharitis.  The physician indicated the diagnosis 
was questionable since the veteran did not report problems in 
both eyes.  A record from the wound clinic, dated later in 
April, notes a small scar and a small amount of induration.  
Early in May dry eye symptoms were noted bilaterally.  Later 
in May, the veteran reported persistent swelling in his left 
check.  A healed scar was noted, without evidence of drainage 
on examination.  There was slight tenderness.  The impression 
was residuals of infection.

In May 1996, the veteran filed a claim for VA benefits.  He 
claimed that he should have been admitted for hospitalization 
on March 14, 1996.  He reported that residual to improper VA 
treatment he had permanent dry eyes, the loss of a tear duct, 
vision changes, headaches and scarring.

In June 1996, the veteran was seen at the Eye Clinic.  Dry 
eyes were diagnosed and thereafter the veteran underwent 
punctal plug placements.  Records dated in July and August 
show following post-punctal plug placement.  One July record 
notes complaints of left cheek swelling.  Examination 
revealed no facial tenderness.

In October 1996, the veteran presented for a VA examination.  
The examination report notes the veteran had been closely 
followed in the Eye Clinic and reported no change in his 
current ocular status.  The examiner noted the veteran's 
history of a left facial infection that had since resolved.  
Also noted was a history of dry eye and blepharitis, with a 
punctal plug placement on the right lower eyelid, left upper 
eyelid and left lower eyelid.  Examination of the left eye 
revealed full motion.  External examination was also normal 
with 20/20 vision.  There was mild blepharitis.  The examiner 
stated that the veteran's dry eyes were not due to any 
improper treatment but were exacerbated by blepharitis.  

In May 1997, the veteran testified at a personal hearing.  He 
reiterated allegations of improper and discriminatory 
emergency room treatment on April 14, 1996, at which time he 
felt he should have been hospitalized.  He indicated that 
when admitted two days later he complained of a gritty 
feeling in his eyes.  The veteran also indicated that after 
his drainage procedure a physician agreed to release him if 
he would report to the wound clinic.  The veteran set out a 
follow-up history of treatment, to include explanation that 
he had had to change some appointments.  He provided further 
arguments relevant to dry eyes, headaches, eye pain and 
scarring on his face.  

In a decision dated in August 1998, the Board denied 1151 
benefits for a left eye disability and for headaches 
resulting from VA treatment.  The veteran did not appeal that 
decision.  

In May 1999, a VA physician examined the veteran and reviewed 
the veteran's medical records but was unable to locate the 
note concerning the examination of the veteran on March 14, 
1996.  The examiner noted the veteran's left-sided facial 
scar and stated there was no limitation of function due to 
such.  The examiner concluded that if the suspected diagnosis 
on March 14, 1996, were an infected cyst of the left cheek, 
that Dicloxacillin was the appropriate antibiotic treatment.  
The examiner further stated that incision and drainage of 
cellulitis of the face can cause residual scarring as a 
natural consequence of the procedure, but that a long-
standing infected cyst could potentially produce such scar 
without any surgical intervention.  

In June 1999, the examiner provided an addendum, after 
reviewing in detail the March 14, 1996, notes.  He opined 
that the Dicloxacillin by mouth for two weeks was the 
appropriate treatment, as was the follow-up, informing the 
veteran to return if his condition worsened.  He also stated 
that the residual scar from the incision and drainage 
performed on March 17, 1996, was a necessary consequence of 
the procedure and that it was possible due to the 
longstanding infection that such a scar would have developed 
without external intervention.    

Analysis

Congress amended 38 U.S.C.A. § 1151, effective for claims 
filed on or after October 1, 1997, to preclude benefits in 
the absence of evidence of VA negligence or an unforeseen 
event. Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (1996); 
see also VAOPGCPREC 40-97 (Dec. 31, 1997).  Since the 
veteran's § 1151 claim in this case was filed before October 
1997, such must be adjudicated in accord with the earlier 
version of 38 U.S.C.A. § 1151.  Thus, neither evidence of an 
unforeseen event nor evidence of VA negligence is required 
here.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board recognizes that the veteran did, in fact, receive 
VA treatment for an infected cyst in the left pre-orbital 
area, and that he now has scarring on that side of his face 
residual to treatment via incision and drainage.  However, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are defined as those which are certain or 
intended to result from the VA hospitalization or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(3).  Thus, the 
decision herein turns on the questions of whether VA 
treatment in March 1996 was properly administered, and 
whether the veteran's left facial scarring was a necessary 
consequence thereof.

The Board first notes that a review of the March 14, 1996, 
emergency room record notes no fever and no unstable vital 
signs.  The records show some erythema and complaints of 
tenderness in the peri-orbital area.  Physicians at that time 
determined at-home treatment with antibiotics was the 
appropriate treatment and diagnosed pre-orbital cellulitis.  
In May/June 1999, a VA examiner stated that the proper 
treatment of diagnosed cellulitis was by administration of a 
course of oral antibiotics, specifically, Dicloxacillin, the 
medication prescribed in the veteran's case.  The VA examiner 
also noted as proper the March 14, 1996, recommendation to 
the veteran that he return if his symptoms worsened or 
changed, such as if he noted any visual impairment.  

The May/June 1999 VA examiner also reviewed records 
surrounding the veteran's March 16 to 19 treatment and 
hospitalization.  The examiner opined that treatment by 
incision and drainage of the infected cyst was the proper 
treatment for cellulitis that had not improved.  
Hospitalization records themselves show improvement and then 
resolution of the veteran's symptoms after such procedure was 
performed.

There is no competent medical evidence refuting the 
conclusion that the March 14 initial emergency room 
treatment, or that later treatment via incision and drainage 
was proper in the veteran's case, or that such was properly 
administered.  Such are medical conclusions requiring medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

The veteran himself asserts improperly administered VA 
treatment, in essence arguing he should have been 
hospitalized earlier and that physicians did not listen to 
his complaints or take care of his problem when they should 
have.  He states that because of such he has a scar.  There 
is no medical support for the veteran's arguments; rather, as 
set out above, the medical record appears to show 
consideration of the veteran's complaints and treatment as 
appropriate to the course of his progress.  The veteran does 
not possess a recognized degree of medical knowledge to 
render him competent to provide an opinion as to the 
propriety of medical treatment afforded him by VA, or as to 
whether any residual effects were necessary consequences of 
such treatment.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

With respect to whether the veteran's facial scarring was a 
necessary consequence of treatment by VA in March 1996, the 
Board notes that the May/June 1999 examiner opined such was a 
necessary consequence of the treatment by incision.  The 
conclusion that some degree of scarring is a necessary 
consequence of surgical incision is not refuted by the 
competent medical evidence of record.  Moreover, the 
veteran's scar is shown to result in no functional loss at 
this time.  The Board also notes that the May/June VA 
examiner indicated that the veteran's abscess, had it been 
left and continued as an infection, could have resulted in 
scarring, even absent VA surgical intervention or other VA 
treatment.  Finally, the veteran consented to the incision 
procedure that necessarily resulted in the left-sided facial 
scarring.

In sum, the preponderance of the evidence establishes that 
the veteran's fascial scarring is a necessary consequence of 
VA treatment that was properly administered and consented to.  
38 C.F.R. § 3.358(c)(3).  Therefore, the veteran's claim must 
be denied.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
left-sided facial scarring resulting from VA treatment is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

